Title: From George Washington to Brigadier General Silas Newcomb, 11 August 1777
From: Washington, George
To: Newcomb, Silas

 

Head Quarters near the Cross Roads [Pa.] Augt 11th 1777
Sir

Your Favor of yesterday from Woodbury I have this Moment receiv’d. As you have got so many of these Militia collected, I would think it highly impossible to discharge them untill we can with some degree of precision, explain the late extraordinary Movements of the Enemy, & determine the object of them. In the interim my desire is that you Order your Men to Redbank to assist in compleating the Works there and at Fort Island. The Officer commanding will take orders from General de Coudray or whoever he has left there to Superintend them. The disagreeable suspence we are now kept in cannot possibly be of long duration, during which, your Corps will be doing a Service to their Country, at least equal to the pay they draw, which I am satisfied will be more agreeable to them than to remain Idle. I am Sir your mo. Obedt Servant
